Citation Nr: 1308070	
Decision Date: 03/11/13    Archive Date: 03/20/13

DOCKET NO.  04-44 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Traskey, Counsel 







INTRODUCTION

The Veteran had active service from April 1957 to January 1961, with subsequent service in the Air Force Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Board previously remanded the case in August 2008, July 2009, and February 2011 for further development.

The Board notes that one issue previously on appeal, entitlement to service connection for tinnitus, was granted by the Appeals Management Center in a July 2012 rating decision.  To date, the Veteran has not expressed disagreement with the effective date or disability rating assigned.  Consequently, that issue is not before the Board at this time. 


FINDING OF FACT

Bilateral hearing loss first became manifest during the Veteran's period of active duty.


CONCLUSION OF LAW

Service connection for bilateral hearing loss is warranted.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  In light of the favorable disposition of the claim for service connection for bilateral hearing loss, the Board finds that a discussion as to whether these duties are met is unnecessary. 

The Veteran contends that he is entitled to service connection for bilateral hearing loss.  Specifically, he attributes his current hearing problems to in-service noise exposure from operating heavy equipment.  

Service connection may be granted for disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  38 C.F.R. § 3.303(a); Hickson v. West, 12 Vet. App. 247, 253 (1999).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

With regard to the first element of service connection, current disability, audiological testing results dated in June 1990 and August 2003, as well as the more recent VA examination reports of record, confirm a bilateral hearing loss disability as defined by 38 C.F.R. § 3.385.  

As for in-service occurrence or aggravation of a disease or injury, the Veteran's March 1957 entrance examination and January 1961 discharge examination reveal no evidence of a bilateral hearing loss disability as defined by 38 C.F.R. § 3.385.  However, decreased auditory acuity was noted at 2000 Hz in the right ear at the end of this four-year period, and the Veteran has reported regular, sustained in-service noise exposure as a result of his heavy equipment operator duties.  The Board finds that the Veteran's statements that he was exposed to significant in-service acoustic trauma to be highly credible and consistent with the circumstances, conditions, or hardships of his service.  See 38 C.F.R. § 3.304(d) (2012); see also, 38 U.S.C.A. § 1154(a).  Accordingly, the second element of service connection is also satisfied.

The crux of the case therefore rests on the final element of service connection, nexus.  In the Veteran's favor is his report that he experienced hearing problems in and essentially since service.  The Veteran is capable of observing these symptoms and the Board ultimately finds statements from the Veteran in this regard to be competent and credible.  See 38 U.S.C.A. § 1154(a); Davidson v. Shinseki, 581 F.3d. 1313, 1315 (Fed. Cir. 2009).  Moreover, in some cases, lay evidence may also be competent and probative evidence of etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Davidson, 581 F.3d at 1315 (finding that, in certain circumstances, lay evidence may be competent to establish a medical etiology).  The Veteran's opinion linking his bilateral hearing loss to his period of active service is further bolstered by a February 2005 private audiological opinion.  That audiologist concluded, based on a review of the Veteran's service records and his assertions regarding in-service acoustic trauma, that it was "as likely as not" that the Veteran's hearing loss was the result of in-service noise exposure.  

Against the claim are three opinions from VA examiners, dated in December 2005, October 2008, and May 2012, who determined that the Veteran's currently diagnosed bilateral hearing loss disability was less likely than not related to his military service.  While the 2005 examiner provided no rationale for his conclusion, the 2008 and 2012 examiners relied in significant part on the absence of a hearing loss disability in or upon discharge from service.  However, the Board emphasizes that the law does not require evidence of a hearing disability in service.  Instead, there need only be a basis for attributing the current disorder to an injury in service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

In light of the foregoing, the Board finds that there is an approximate balance of the positive and negative evidence on the issue of whether the Veteran's currently diagnosed bilateral hearing loss is related to service.  Resolving all reasonable doubt in the Veteran's favor, entitlement to service connection for bilateral hearing loss is warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990). 


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
Sonnet Gorham
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


